DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed 12/06/2021, in which claims 1-22 are pending and ready for examination. 


Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 12/06/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the term “confidence” in claim 1 is a relative term which renders the claim indefinite. The term “confidence” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Further regarding claim 1, the claim recites the limitation “a top-level designer configured to coordinate decentralized bottom- level designer for individual energy resources to seek a top-level global design based on design input for the distributed energy resource system and that satisfies an energy demand of a target deployment location within a confidence level;” It’s not clear how a single bottom level designer is coordinated. 

Further regarding claim 1, the claim recites the limitation “a plurality of bottom-level designers configured to generate detailed designs of a plurality of local energy sub-systems, wherein the top-level designer utilizes at least a portion of the detailed designs to update the top-level global design.” It appears that the plurality of bottom level designers are re-defining the bottom level designer of the previous limitation. Thus, the nature of the bottom level designers is not clear.


Regarding claim 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a top-level designer configured to coordinate decentralized bottom- level designer…” “a plurality of bottom-level designers configured to generate detailed designs…” and  “a user interface configured to output…” in claim 1. Paragraph 99 of the instant application’s pre-grant publication appears to provide the required structure. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by US Patent Publication No. 2012/0029897 to Cherian et al. (hereinafter Cherian), or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent Publication No. 2020/0381919 to Meier (hereinafter Meier). 

Regarding claim 1, Cherian teaches an energy management system for a distributed energy resource system (Distributed power grid control, see Abs. Title, Cherian), comprising: 
a design system, comprising: a top-level designer (An enterprise level control module, see P79, Fig. 2, P73-75, 19, Cherian) configured to coordinate decentralized bottom- level designer for individual energy resources to seek a top-level global design based on design input for the distributed energy resource system and that satisfies an energy demand of a target deployment location within a confidence level  (The enterprise module provides system level coordination of regional modules to specific system level goals (i.e global design) including demand balancing and based on input designed to provide needs of the goal, wherein individual regions have individual energy resources and regional modules (i.e. bottom-level). Validation provides deployment of commands within a certain confidence that the system will provide desired results, see P73, Fig. 2, P79, 81-82, 77 ,75, 19, 88, 80 Cherian); 
a plurality of bottom-level designers configured to generate detailed designs of a plurality of local energy sub-systems (Regional models generate local simulation and control (i.e. detailed design), see P, Cherian), wherein the top-level designer utilizes at least a portion of the detailed designs to update the top-level global design (A downstream simulations provide information to upstream control and simulation, P114, P84, Cherian); 
and a user interface configured to output the global design and the detailed designs (User interface providing visualization of power distribution options, see P75-76, P86, Cherian).

	Although a user interface configured to output detailed designs is implied by Cherian, Meier from the same or similar field of electric power design and control, more explicitly teaches a user interface configured to output a specific types of designs (Users at various levels can be provided with level specific or relevant details of plans (design), see P28-29, P39-41, 99, 124-125, 136, 155, Meier). Ozog 185, 187, fig. 3
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the energy management and control as described by Cherian and incorporating a user interface providing output of a level specific data, as taught by Meier.  
One of ordinary skill in the art would have been motivated to do this modification in order to better provide relevant information to specific users for the sake of informing a user of details that affect them and which may be useful in situations where collaboration or coordination is needed (see P28-29, 124-125, 136, 155, Meier). 


Regarding claim 2, the combination of Cherian and Meier teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Cherian further teaches wherein an distributed energy resource system is utilized for one or more residences, one or more commercial and industrial facilities, one or more multi-building commercial and industrial sites, one or more university campuses, one or more schools, one or more hospitals, one or more municipalities, one or more remote locations, or a combination thereof (Residences, buildings, industrial sites, and other intended use locations, see Figure 2, p141, P132, Cherian).

Regarding claim 3, the combination of Cherian and Meier teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim.
Cherian further teaches wherein a design input comprises user-input comprising a project capital investment, a project payback time, distributed energy resource system operating costs, or distributed energy resource system carbon intensity, or a combination thereof (Specific criteria to be met includes operation costs and emissions, see P73, Cherian ).



Regarding claim 4, the combination of Cherian and Meier teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim.
Cherian further teaches wherein a plurality of functionalities of a detailed designs are provided by a plurality of external design models or software (Simulations used, which can be at external locations to an area, see Figure 2 Fig, 3A, 3B, 4, , P75, 84, Cherian).


Regarding claim 5, the combination of Cherian and Meier teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim.
Cherian further teaches wherein an energy management system utilizes result of one or more forecast models as a portion of a design input (Simulations, which forecast the functioning of a system by modeling, is used to determine a power system configuration, see p74, p77, p84, Cherian).



Regarding claim 6, the combination of Cherian and Meier teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim.
Cherian further teaches wherein a result of one or more forecast models comprise energy price, energy demand, energy generation, environmental factors, energy storage capacity, or combination thereof (Models used, such as for energy generation and power system environment, see p90, 128, 139, 75, 79, 118,  Cherian).


Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2021/0011439 to Goverde et al. (hereinafter Goverde), in view of Cherian.


Regarding claim 7, Goverde teaches an energy management system for a distributed energy resource system (Distributed sources and energy balancing, P73, 78, Goverde), comprising: 
a hierarchical optimization-based control system (Hierarchical optimization, Abs, P78, Goverde), comprising: 
determining a long-term operational schedule for a distributed energy resource system based on long-term constraints and future events at a first level (long term future schedules determined for distributed sources and constraints at a first layer, see, 73-74, 82-3, 76, Goverde); 
receiving one or more near-term portions of the long-term operational schedule to control daily orchestrations of the distributed energy resource system at a second level (Short term portions during a day are obtained at a second layer, see, 83-5, 78, 75, Goverde); 

and rapidly adjusting a plurality of hardware to control operation of the distributed energy resource system based on at least a portion of the long-term operational schedule, the one or more near-term portions of the long-term operational schedule, one or more instructions, or a combination thereof (Real-time controlling of hardware loads based on determined schedule, see 78, 69, Goverde).

Goverde does not explicitly mention a primary controller; one or more secondary controllers; and a plurality of tertiary controllers at a third level.
However, Cherian from the same or similar field of energy management and control, teaches a primary controller (Enterprise level control, see Fig. 2, Cherian); one or more secondary controllers (Regional level secondary controllers, see Fig. 2, P79, P71 P69, 99 76, Cherian); and a plurality of tertiary controllers at a third level (Third control modules at a local control level, see Fig. 2, P123-124, fig. 6, p19-20, Cherian). 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the energy management and control as described by Goverde and incorporating a distributed controller structure, as taught by Cherian.  
One of ordinary skill in the art would have been motivated to do this modification in order to more efficiently, rapidly, and dynamically control an energy system by using various controllers to offer dynamic and scalable control (see Fig. 2, p18-19, 63-64, 76, 88, Cherian). 


Regarding claim 8, the combination of Goverde and Cherian teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim.
Goverde further teaches wherein future events comprise equipment maintenance actions, anticipated changes in energy consumption behavior such as absence periods, or a combination thereof (Maintenance, see P78 goverde). 

Regarding claim 9, the combination of Goverde and Cherian teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim.
Goverde further teaches refining a daily orchestrations down to a level of set-points of a distributed energy resource system (Day schedule for controlling sources is refined, see P89, 75, 83-4, 78, Goverde).
Cherian further teaches one or more secondary controllers (Regional level secondary controllers, see Fig. 2, P79, P71 P69, 99 76, Cherian).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the energy management and control as described by Goverde and incorporating a distributed controller structure, as taught by Cherian.  
One of ordinary skill in the art would have been motivated to do this modification in order to more efficiently, rapidly, and dynamically control an energy system by using various controllers to offer dynamic and scalable control (see Fig. 2, p18-19, 63-64, 76, 88, Cherian). 


Regarding claim 10, the combination of Goverde and Cherian teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim.
Goverde further teaches wherein a primary controller and one or more secondary controllers comprise a plurality of predictive models (Simulation models for predicting, see P77, 94, Cherian), the primary controller and the one or more secondary controllers are configured to repeatedly improve the plurality of predictive models based on data measured in operational use of the energy management system (Iteration is used to in adapting simulations based on monitored operation data until conditions are met, see P77, 94, 123, Cherian), and at least one of the plurality of predictive models includes operation data of the distributed energy resource system characterizing energy consumption of a target deployment location (Consumption is characterized at a collective regional location, see P21, P18, P22, P84, p108, 63, 19, 141, 76, Cherian).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the energy management and control as described by Goverde and incorporating predictive models, as taught by Cherian.  
One of ordinary skill in the art would have been motivated to do this modification in order to conveniently forecast a system functioning prior to configuration to determine expected results (see Fig. 2, p18-19, 63-64, 76, 88, Cherian). 


Regarding claim 11, the combination of Goverde and Cherian teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim.
Cherian further teaches wherein a primary controller and one or more secondary controllers are configured to repeatedly improve a plurality of predictive models by micro-testing individual energy resources, the micro-testing comprises creating fluctuations in certain set-points to calibrate parameters of a plurality of local domain models for the individual energy resources, the one or more secondary controllers are configured to construct the plurality of local domain models throughout an operational use of the energy management system under a range of conditions to enable the primary controller or the one or more secondary controllers to rapidly adjust to operational conditions close to previous operational conditions of the distributed energy resource system (Tests performed iteratively to meet objectives of distributed sources, see P118, Fig. 10, Cherian).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the energy management and control as described by Goverde and incorporating testing, as taught by Cherian.  
One of ordinary skill in the art would have been motivated to do this modification in order to to determine a system result and adjust to better meet objectives (see Fig. 10, Fig. 2, p18-19, 63-64, 76, 88, Cherian). 


Regarding claim 12, the combination of Goverde and Cherian teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim.
Goverde further teaches wherein a controllers are implemented as an automated dynamic planners, a constraint programming solver, a model-based predictive controller, or another time-based optimization program such that the controller automatically updates the long-term operational schedule of the distributed energy resource system at the first level and the one or more secondary controllers automatically update daily orchestrations of the distributed energy resource system at the second level (Planner implemented for coarse and fine grain scheduling, see P83, 91, Goverde).


Regarding claim 13, the combination of Goverde and Cherian teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim.
Goverde further teaches wherein controller is configured to automatically update a long-term operational schedule to automatically update daily orchestrations (Updates performed for schedules, see 88, 93, Goverde)

Cherian further teaches in response to a divergence detected between future states requirements and plausible future states estimated by simulation the one or more secondary controllers are configured in response to the divergence detected in the control optimization process, or a combination thereof (Inaccuracies determined to modify system, see P123-124, Cherian)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the energy management and control as described by Goverde and incorporating updating system on a divergence, as taught by Cherian.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine a system result and adjust to better meet objectives (see 123-24, Fig. 10, Fig. 2, p18-19, 63-64, 76, 88, Cherian). 


Claims 14-22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Cherian, or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent Publication No. 2021/0011439 to Goverde et al. (hereinafter Goverde). 

Regarding claim 14, Cherian teaches a method for designing a distributed energy resource system (Distributed power grid control that provides response design, see Abs. Title, Cherian), comprising: 
receiving, via a top-level designer, design input data (An enterprise level control receives input data, such as criteria to be met, see P79, Fig. 2, P73-75, P88, 19, Cherian); 
determining, via the top-level designer, a top-level design by reducing a first object function based on the design input data and input data from a plurality of bottom-level designers (System level optimization based on input criteria and from data of regional downstream modules, see P73, P88, Fig. 2, P79, 81-82, 77 ,75, 19, 88, 80, 114, 84, Cherian); 
outputting, via the top-level designer, constraints to the plurality of bottom- level designers via an interface (regional level is aware of limitations (constraints) of distribution grid, meaning it must receive from a top layer the limitation where such modifications are provided, see P79, P71 P69, 99 76, Cherian); p391 p19 338-39,  OZOG
receiving, via the top-level designer, an initial design and design results from the plurality of bottom-level designers via the interface, wherein the received initial design and the design result are used by the top-level designer for iterative refinements to the top-level design (A downstream simulations provide information to upstream control and simulation, and feedback (iterative refinement) is used to correct simulation to achieve a system goal, see P114,P11-112,  P84, Cherian); 
and outputting the top-level design (Design provided, see P76, Cherian).

Although an object function is implied by Cherian, Goverde from the same or similar field of electric power design and control, more explicitly teaches an object function (An objective function is minimized to optimize power related objectives, see P78, Goverde).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the energy management and control as described by Cherian and incorporating an objective function, as taught by Goverde.  
One of ordinary skill in the art would have been motivated to do this modification in order to use a mathematical technique to obtain a solution to a desired problem (see P78, Goverde). 


Regarding claim 15, the combination of Cherian and Goverde teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim.
Cherian further teaches characterizing an energy consumption of the distributed energy resource system at a target deployment location level, at an aggregated location level, at a facility level, at an appliance level, or at a piping level (Consumption is characterized at a collective/aggregated distributed energy source level, appliance level, and at facilities level, see P21, P18, P22, P84, p108, 63, 19, 141, 76, Cherian).


Regarding claim 16, the combination of Cherian and Goverde teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim.
Cherian wherein the energy consumption of the distributed energy resource system is provided by a plurality of external design models or software (Simulations used, which can be at external locations to an area, see Figure 2 Fig, 3A, 3B, 4, , P75-76, 84, Cherian).


Regarding claim 17, the combination of Cherian and Goverde teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim.
Cherian further teaches wherein the energy consumption of the distributed energy resource system is characterized from operation data of energy producing resources in the distributed energy resource system (Data is used to feed simulations that analyze consumption, see P76-77, Cherian).


Regarding claim 18, the combination of Cherian and Goverde teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim.
Cherian further teaches wherein the design input data comprises user preferences, utility operator constraints, or a combination thereof (Input includes utility constraints and user preferences, see P79, Fig. 2, P73-75, P88, 19, Fig.8 350, Cherian).


Regarding claim 19, the combination of Cherian and Goverde teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim.
Cherian further teaches a distributed energy resource system is deployed in a target location and is in operation (A configuration is deployed for operation, see P74, Cherian); a primary controller (Enterprise level control, see Fig. 2, Cherian); outputting, via the primary controller, a plurality of constraints to a plurality of secondary controllers (Regional level secondary controllers are made aware of limitations (constraints) of distribution grid, meaning it must receive from a top layer the limitation where such modifications are provided, see Fig. 2, P79, P71 P69, 99 76, Cherian); receiving, via the primary controller, a plurality of system states from the plurality of secondary controllers (System level optimization control receives data of regional downstream modules, see P114, P73, P88, Fig. 2, P79, 81-82, 77 ,75, 19, 88, 80, 114, 84, Cherian); monitoring, via the primary controller and the plurality of secondary controllers, a compliance of the plurality of system states with a plurality of requirements (System is monitored to see if response requirements are met, see P123, Cherian); in response to detecting a divergence between the plurality of system states and the plurality of requirements, triggering the primary controller to update a configuration (Inaccuracies determined to modify system, see P123-124, Cherian); send one or more updated configurations to the plurality of secondary controllers to adjust operations of the distributed energy resource system (System is modified for coordination, see P123-124, Cherian); and adjusting, via a plurality of tertiary controllers, operation of a plurality of hardware to control operation of the distributed energy resource system based on one or more instructions, or a combination thereof (Third control modules used to implement a configuration from commands, see Fig. 2, P123-124,fig. 6, p19-20, Cherian). Cherian also teaches control at multiple time scale, see P111, Cherian

Goverde further teaches after deployed of a system is in operation: receiving control input data for long-term operational control (A deployed system received data for coarse-long term control, see Abs.,P7, 72, 74, Goverde); determining a long-term operational schedule by reducing a second object function based on a control input data (long term schedules determined, see, 74, 82, Goverde); generating a plurality of constraints based on one or more near-term portions of the long-term operational schedule (Refined short term schedules determined, see, 75, 83-4, 78, Goverde); outputting the plurality of constraints (Constraints formulated in a first layer for lower level, see P78, Goverde); 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the energy management and control as described by Cherian and incorporating different time scale hierarchical optimization, as taught by Goverde.  
One of ordinary skill in the art would have been motivated to do this modification in order to better provide refined scheduling that reacts to fast fluctuations in a system, while reducing the complexity of the system (see P3-9, 89, Goverde). 


Regarding claim 20, the combination of Cherian and Goverde teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim.
Cherian further teaches wherein the primary controller or the one or more secondary controller utilize the result of one or more forecast models as inputs (Simulations, which forecast the functioning of a system by modeling, is used to determine a power system configuration, see p74, p77, p84, Cherian)


Regarding claim 21, the combination of Cherian and Goverde teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim.
Cherian further teaches wherein the result of the one or more forecast models comprises energy price, energy demand, energy generation, environmental factors, or energy storage capacity (Models used, such as for energy generation and power system environment, see p90, 128, 139, 75, 79, 118,  Cherian).


Regarding claim 22, the combination of Cherian and Goverde teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim.
Cherian further teaches wherein a dynamic predictive model of the distributed energy resource system is used to simulate plausible scenarios to monitor the compliance to the plurality of requirements, wherein the plurality of requirements comprises system-related or business-related constraints (Simulations simulate a power system configurations with requirement criteria, see p18, 21, p74, p77, p84, fig. 10 Cherian).


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent Publication No. 2010/0179704 to Ozog, teaches an optimization using optimization modules and utility and end-use portals. Optimization considers revenue, cost of service, energy balancing, weather, among other factors. 

US Patent Publication No. 2014/0350743 to Asghari et al., teaches multi-objective economic dispatch with a long term and real-time actions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117